     Case: 4:20-cv-00563-MTS Doc. #: 13 Filed: 10/14/20 Page: 1 of 1 PageID #: 105



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION



ANTHONY AYIOMAMITIS                                  )
                                                     )
                         Plaintiff,                  )
                                                     )
v.                                                   )   Case No. 4:20 CV 563 MTS
                                                     )
NATIONAL SPACE SOCIETY,                              )
                                                     )
                         Defendant.                  )
                                                     )


                                               ORDER

         This matter is before the Court on the parties’ Stipulation Regarding Transfer of Venue
 and Withdrawal of Motion for Entry of Clerk’s Default, Doc. [12]. The parties’ stipulation
 requests that this action be transferred from this Court to the United States District Court for the
 District of Columbia.

         Upon review of the record, and based upon the stipulation and consent of the parties, this
 court finds that pursuant to 28 U.S.C. § 1404(a),“[f]or the convenience of parties and witnesses,
 [and] in the interest of justice,” venue will be transferred to the United States District Court for
 the District of Columbia.
         IT IS HEREBY ORDERED that the parties’ Stipulation Regarding Transfer of Venue
 and Withdrawal of Motion for Entry of Clerk’s Default, Doc. [12], is GRANTED. The Clerk of
 the Court is directed to transfer this case to the United States District Court for the District of
 Columbia.
        Dated this 14th day of October, 2020




                                                         MATTHEW T. SCHELP
                                                         UNITED STATES DISTRICT JUDGE
